Title: James Madison to Edward Everett, 7 November 1835
From: Madison, James
To: Everett, Edward


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 7th. 1835
                            
                        
                        J. Madison with his best respects to Mr. Everett tenders his thanks for the copy of his address delivered at
                            Amherst College. He may say of it, and he says much in doing so, that it is worthy not only of the occasion but of the
                            Author.
                        
                            
                                
                            
                        
                    